Citation Nr: 1103993	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as related to exposure to herbicides.

2.  Entitlement to service connection for a mood disorder, to 
include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's above claims.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era, and may therefore not be presumed to have been 
exposed to herbicides during service.

2.  Prostate cancer is not etiologically related to an injury or 
disease in service, nor does the evidence show it is directly 
related to service.

3.  A mood disorder  is not etiologically related to an injury or 
disease in service, nor does the evidence show it is directly 
related to service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, 
and such incurrence or aggravation may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309 (2010).

2.  A mood disorder was not incurred in or aggravated by service, 
and such incurrence or aggravation may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in November 2004, October 2005, August 2006, and 
February 2009.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what VA 
would do or had done, and of what evidence the Veteran should 
provide.  The Veteran was also specifically informed of the law 
as it pertains to effective dates by the August 2006 and February 
2009 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds that any notice errors did 
not affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, and 
none is apparent from the record; and this claim has been 
readjudicated during the course of this appeal.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits on this appeal, 
such as obtaining VA medical records.  Consequently, the duty to 
notify and assist has been satisfied in this appeal.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel 
for VA held that service on a deep-water naval vessel off the 
shores of Vietnam may not be considered service in the Republic 
of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines 
the Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent with 
the definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).   A 
Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated its 
position that service in deep-water naval vessels offshore of 
Vietnam (as opposed to service aboard vessels in inland waterways 
of Vietnam) is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for Agent 
Orange diseases.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of Agent 
Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of the 
phrase "served in the Republic of Vietnam," which required the 
physical presence of a Veteran within the land borders of Vietnam 
during service, was a permissible interpretation of 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United 
States Supreme Court, declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) is now final.

The Board notes that the existence of a current disability is not 
at issue in this case. The Veteran's medical treatment records 
clearly show that he has been diagnosed with both prostate cancer 
and a mood disorder.  The evidence of record appears to show 
these diagnoses occurred sometime around 2003 or 2004, over 30 
years after the Veteran's separation from service; thus, the 
presumption of service connection for certain chronic diseases 
that become manifest to a degree of 10 percent or more within one 
year of separation does not attach.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he developed prostate cancer and a 
secondary mood disorder from Agent Orange exposure while serving 
on a ship in the offshore waters of Vietnam.  However, the 
Veteran's service personnel records do not show that the Veteran 
was ever physically present in the Republic of Vietnam for active 
duty service.  Rather, they show that he served in the U.S. Navy 
aboard a naval vessel in the waters offshore of Vietnam, but do 
not show, nor does the Veteran allege, that he physically set 
foot in Vietnam.  The Veteran claims that his ship was docked 
close enough to see small arms fire and rockets go over the ship, 
however, docking close to the land is not sufficient to meet the 
requirements of  38 C.F.R. § 3.307(a)(6)(iii) for setting foot in 
Vietnam, such that a presumption of herbicide exposure may 
attach.

The Veteran could claim the presumption by showing direct 
exposure to herbicides, but he has not asserted actual exposure 
to herbicides, and there is no evidence of such.   The Veteran 
could still receive service connection for prostate cancer and a 
mood disorder if he showed these disabilities were directly 
related to service (see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994)), however, there is no medical opinion of record that 
purports to relate either of these disabilities to any injury or 
disease in service.  Specifically, the Veteran's service medical 
records show no complaints of, or treatment for, any prostate or 
psychiatric disorders, and the evidence does not show a diagnosis 
of prostate cancer until at least 30 years after the Veteran's 
separation from service.  The Veteran certainly believes that 
there is such a relationship, and the Board does not doubt his 
sincerity; however, he is not shown to possess the requisite 
medical knowledge or training to offer an opinion regarding the 
etiology of prostate cancer or a mood disorder.  In sum, the 
criteria for service connection are not met.

Thus the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for prostate 
cancer or a mood disorder, as either presumptively related to 
service based on exposure to herbicides, or as directly related 
to service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for prostate cancer, to include 
as related to exposure to herbicides, is denied.

Entitlement to service connection for a mood disorder, to include 
as secondary to prostate cancer, is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


